DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 14, the word -- the -- should be inserted before the phrase “angular velocities”.  In line 18, the word -- mapped -- should be inserted before the phrase “angular velocities” to provide better clarification and consistency.
In claim 3, line 2, the phrase “step of” should be deleted to provide proper antecedent basis.  
In claim 6, line 1, the phrase “step of” should be deleted to provide proper antecedent basis.  In line 2, the word -- process -- should be inserted after the word “mapping” to provide proper antecedent basis.  In line 3, what is the word “their” referring to?  
In claim 7, line 2, the phrase “step of” should be deleted to provide proper antecedent basis.
In claim 9, lines 3-4, the phrase “the measurement value” should be changed to -- the measurement values -- to provide proper antecedent basis.
In claim 10, lines 2-3, the phrase “a plurality of measurement values” should be changed to -- the plurality of measurement values --. 
In claim 11, the phrase “step of” should be deleted to provide proper antecedent basis.
In claim 13, lines 2-3, the phrase “a plurality of measurement values” should be changed to -- the plurality of measurement values --. 

In claim 15, line 2, the phrase “step of” should be deleted to provide proper antecedent basis.
In claim 16, lines 2-3, the phrase “a plurality of measurement values” should be changed to -- the plurality of measurement values --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble phrase “A linear acceleration sensor comprising” in line 1 does not seem proper since it is unclear how the linear acceleration sensor is able to include the claimed elements in the claim (e.g. a gyroscope, then claiming an accelerometer within a linear acceleration sensor does not make sensor) in the claim since a linear acceleration sensor is used to measure acceleration.  Please clarify.
In claim 6, line 3, “original coordinate system” is indefinite since there is no claiming of an original coordinate system for the acceleration values and the angular velocities.  What original coordinate system?  Please clarify.  

In claim 10, line 1, the phrase “the acceleration values” lacks antecedent basis.  In line 1-2, the angular velocities lacks antecedent basis.  In line 2, the phrase “the continuous period of time” lacks antecedent basis.
In claim 14, line 3, “original coordinate system” is indefinite since there is no claiming of an original coordinate system for the acceleration values and the angular velocities.  What original coordinate system?  Please clarify.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0204900 (Wang et al.).
With regards to claim 1, Wang et al. discloses a multi sensor position and orientation measurement system comprising, as illustrated in Figure 1, a linear acceleration sensor 2,5 (e.g. 3-axis accelerometer 5 with object 2) comprising a micro-controller (e.g. computer or DSP chip; paragraph [0005]) used to process signals generated by electronic components of the linear acceleration sensor; an accelerometer 5 (e.g. 3-axis accelerometer; paragraph [0004]) 
With regards to claim 2, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time and a second measurement value obtained in a second coordinate system at a second time; the second measurement value at the second coordinate system is mapped to the first coordinate system and the gravity value is filtered out from the first measurement value and the second measurement value at the first coordinate system.  (See, paragraphs [0008],[0009],[0014], [0015],[0019],[0021],[0025],[0030],[0031],[0044],[0055],[0062]).

With regards to claim 4, Wang et al. further discloses the first buffer of the accelerometer and the second buffer of the gyroscope are part of a memory of the linear acceleration sensor (e.g. buffer in the memory within the computer; paragraph [0005]).
With regards to claim 5, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time and a second measurement value obtained in a second coordinate system at a second time; the second measurement value at the second coordinate system is mapped to the first coordinate system and the gravity value is filtered out from the first measurement value and the second measurement value at the first coordinate system.  (See, paragraphs [0008],[0009],[0014], [0015],[0019],[0021],[0025],[0030],[0031],[0044],[0055],[0062]).
With regards to claim 6, Wang et al. further discloses the step of mapping is to transform the acceleration values and the angular velocities to the same reference frame 1 (e.g. earth’s reference frame) from their original coordinate system 3 (e.g. object’s body frame).  (See, paragraphs [0008],[0044]).
With regards to claim 7, Wang et al. further discloses a low-pass filter adopted in the step of filtering is used to filter out the gravity value that is low-frequency signals.  (See, paragraphs [0006],[0041],[0067],[0072]).
With regards to claim 8, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time and a second measurement value obtained in a second coordinate system at a second time; the second measurement value at the second coordinate system is mapped to the first coordinate 
With regards to claim 9, Wang et al. discloses a multi sensor position and orientation measurement system comprising, as illustrated in Figure 1, an operating method performed in a linear acceleration sensor 2,5 (e.g. 3-axis accelerometer 5 with object 2) comprising continuously measuring a plurality of measurement values responsive to statuses of the linear acceleration sensor (paragraphs [0014],[0030],[0031],[0019],[0020],[0030],[0031]; storing the measurement value to a memory (e.g. buffer in the memory within the computer; paragraph [0005]); retrieving the measurement values from the memory (paragraph [0005]); transforming the measurement values to a reference frame through a mapping process; filtering out a gravity value from the mapped measurement values (paragraphs [0008],[0014],[0015],[0044], [0056]); obtaining motions signals of the linear acceleration sensor from the measurement values (paragraph [0041]).  (See, paragraphs [0003] to [0087]).
With regards to claim 10, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time and a second measurement value obtained in a second coordinate system at a second time; the second measurement value at the second coordinate system is mapped to the first coordinate system and the gravity value is filtered out from the first measurement value and the second measurement value at the first coordinate system.  (See, paragraphs [0008],[0009],[0014], [0015],[0019],[0021],[0025],[0030],[0031],[0044],[0055],[0062]).
With regards to claim 11, Wang et al. further discloses a low-pass filter adopted in the step of filtering is used to filter out the gravity value that is low-frequency signals.  (See, paragraphs [0006],[0041],[0067],[0072]).

With regards to claim 13, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time and a second measurement value obtained in a second coordinate system at a second time; the second measurement value at the second coordinate system is mapped to the first coordinate system and the gravity value is filtered out from the first measurement value and the second measurement value at the first coordinate system.  (See, paragraphs [0008],[0009],[0014], [0015],[0019],[0021],[0025],[0030],[0031],[0044],[0055],[0062]).
With regards to claim 14, Wang et al. further discloses the step of mapping is to transform the acceleration values and the angular velocities to the same reference frame 1 (e.g. earth’s reference frame) from their original coordinate system 3 (e.g. object’s body frame). (See, paragraphs [0008],[0044]).
With regards to claim 15, Wang et al. further discloses a low-pass filter adopted in the step of filtering is used to filter out the gravity value that is low-frequency signals.  (See, paragraphs [0006],[0041],[0067],[0072]).
With regards to claim 16, Wang et al. further discloses the acceleration values and the angular velocities rendered for the continuous period of time form a plurality of measurement values that include a first measurement value obtained in a first coordinate system at a first time .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Stewart, Lee, Ash, Flament, Handa, Horton, are related to a measurement system having a multi-axis accelerometer, a multi-axis gyroscope, a filter for filtering out a gravity value of from the measurements from the accelerometer and the gyroscope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 







/HELEN C KWOK/Primary Examiner, Art Unit 2861